DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
The newly added limitation at lines 17-19 states, in part, “the rigid connection element configured to reduce a distance…” which gives an inference that the element physically moves to reduce a distance.  It appears that the rigid connection element is a fixed and rigid part.  It is unclear how the rigid connection element
Applicant may wish to delete “is” after “mechanism” at line 32.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The newly added limitation at lines 17-19 states, in part, “the rigid connection element configured to reduce a distance…” which gives an inference that the element physically moves 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 8,677,854) in view of Schleinitz (US 6,568,854), further in view of Hourtash et al. (US 2014/0276952) and further still in view of Yasui (US 4,697,935).
Lundberg discloses and shows a seven degrees of freedom robotic device (102) for controlling an instrument but does not show the rotational degrees of freedom that can be constrained by a locking element.  Schleinitz teaches a bearing where the rotational degree of freedom can be constrained by a locking element to optionally disable or enable relative rotation between the inner ring and the outer ring of a bearing (col. 3:28-51) that is compact and can be remotely or manually controlled (col. 1:39-50, 7:38-40).  
One of ordinary skill, knowledge and sense (enough to design, manufacture and use
robotics) would have easily recognized the benefit of locking relative rotation between units would provide a static unit for repair or maintenance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundberg with the addition of a locking element to lock a rotational degree of freedom in place for repair or maintenance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lundberg/Schleinitz device with a translational degree of freedom to provide an axial movement of the tool/end effector as taught by Hourtash.
Neither Lundberg, Schleinitz nor Hourtash describes any bearings used in the translational degree of freedom.  Yasui teaches at least two linear roller bearings (1, 1’) for use as a linear sliding part in tool and other industrial machines, the linear roller bearings provides high dimensional accuracy, reproducibility and performance (col. 2:31-32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Lundberg/Schleinitz /Hourtash device with linear roller bearings to provide high dimensional accuracy, reproducibility and performance to the translational degree of freedom as taught by Yasui.
The above modification would necessarily result in the following:	
a seven degrees of freedom robotic device (Lundberg, 102) for controlling an instrument, comprising:
(a) a serial kinematic chain of seven rotational degrees of freedom (Lundberg), 
wherein the kinematic chain comprises six circular cross-roller bearings (Lundberg, 200), 
Lundberg), 
wherein each of the circular cross-roller bearings have an inner ring and an outer ring (Lundberg, Fig. 3),
wherein the two adjacent circular cross-roller bearings are rigidly connected to each other through a rigid connection element (Lundberg, Fig. 2, 166/172, for example) which connects the inner ring of the first circular cross-roller bearing to the outer ring of the second circular cross-roller bearing in the substantially perpendicularly alignment (Lundberg, Fig. 3, col. 8:63-col. 9:9), the rigid connection element configured to provide a reduced distance between the two adjacent circular cross-roller bearings,
wherein each one of the rotational degrees of freedom is optionally constrained by a locking element (Schleinitz, Fig. 1, item 5) thereby reducing the total number of degrees of freedom and providing flexibility and modularity to the robotic device, 
wherein the locking element is configured to lock the degree of freedom between two adjacent bearings by means of a further rigid connection element (Schleinitz , Fig. 1, item 11) that can be rigidly connected to the outer ring of a first bearing and can be rigidly connected to the rigid connection element (Lundberg, Fig. 2, 166/172; Schleinitz, Fig. 1, item 18) that connects the inner ring of the first bearing to the outer ring of the second adjacent bearing, the locking element including a lock (Schleinitz, Fig. 1, items 6, 7) and a mechanism configured to manually enable or disable the lock (Schleinitz, col. 7:38-40), wherein the mechanism configured to manually enable or disable the lock is configured to decouple the inner ring of the first bearing from the outer ring of the second adjacent bearing (Schleinitz, col. 3:60-61),
Hourtash) by two linear cross-roller bearings (Yasui, 1, 1’) adding a translation degree of freedom (Hourtash, J6), 
wherein the two linear cross-roller bearings are connected to the inner ring of the top or last circular cross-roller bearing in the chain of six interconnected circular cross-roller bearings (Lundberg), and
(b) an instrument (Lundberg, col. 9:17-20).
Regarding claim 3, the instrument (Lundberg) is a surgical instrument or tool.
Regarding claim 5, Lundberg describes the perpendicular alignment as 90 degrees (Abstract describes axes that are perpendicular (90 degrees) relative to each other).
Regarding claim 7, Lundberg refers to sensors known to the person skilled in the art whereas Hourtash teaches the use of force sensors, among others, as feedback for the operator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a force sensor to the Lundberg device for feedback for the operator.
Regarding claim 9, Schleinitz, describes a mechanism configured to manually enable or disable the lock including a push button (col. 7:38-40).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lundberg, Schleinitz , Hourtash and Yasui as applied to claim 1, and further still in view of Legrand et al. (FR 2974322).
Neither Lundberg, Schleinitz, Hourtash nor Yasui describes a bone-milling, bone-drilling, 3D printer nozzle or laser.  The Hourtash device is referred to as a “surgical device” for performing robotic surgery.  Legrand teaches a robot with a bone milling device (504) for performing robotic surgery.
.
Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., precision and high force output) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

            /BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658  
Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658